DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 4-5, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lau U.S. 2009/0036773 (herein referred to as “Lau”) and in view of Sobotka U.S. 2015/0051594 (herein referred to as “Sobotka”), Gruber U.S. 8,025,656 (herein referred to as “Gruber”) and Hagby U.S. 2010/0179377 (herein referred to as “Hagby”).
5.	Regarding Claims 1 and 20, Lau teaches a method:

	b. stopping the ultrasound probe and the curved distal end of the guide tube in the vaginal cavity of the vagina (see Fig. 2, ref num 12 is stopped in the cavity, ref num 40, as well as the curved distal end of the guide tube, ref num 18, also stops in ref num 40),
	c. projecting a plane of ultrasound from the ultrasound probe to a nerve (para 0034 “the ultrasound imaging head”; para 0036 “imaging scan head 12 for imaging target tissue in the patient”; para 0037 “receive imaging signals from the scan head 12 and produce images of the tissue being treated”; para 0062 “to treat target tissue…such as tumors or nerves”)
d. advancing the disruptor to the vaginal fornix of the patient (Fig. 2, ref num 40 “vaginal fornix”, and ref num 16; see how it is positioned at the posterior positioned of the vagina fornix; para 0048)

f. activating the disruptor (para 0037 “the transducer 16 to produce appropriate pulses of HIFU energy for treatment of the patient”; para 0048 “HIFU energy transmitted by the transducer 16”).
Lau also teaches the HIFU treatment is used for abnormal nerve conditions (para 0002), including treatment of the vagina and cervix of the patient (para 0004).
However, Lau fails to teach:
c. projecting a plane of ultrasound from the ultrasound probe to an ovary including an ovarian nerve
d. advancing the disruptor through the curved distal end of the guide tube and through a vaginal fornix of the patient
e. to position the disruptor at a position adjacent the ovarian nerve
f. disruptor to denervate the ovarian nerve.
Sobotka teaches a method that treats polycystic ovarian syndrome through a device that denervates the ovaries (para 0036, 0144).  The neuromodulation assembly (ref num 110) is applied in or near the ovarian artery or ovarian vein (para 0068).  The neuromodulation assembly disrupts the ovarian nerves (para 0082 “to neuromodulate a sufficient number of ovarian nerves…disrupting ovarian function”). Sobotka also teaches that the neuromodulation assembly is advanced through the ovary, in which it will also be advanced through vaginal fornix (Figs. 1A and 1B).  The delivery of this assembly may include a guide wire (para 0069), and may contain a transducer based 
Sobotka fails to teach (c) projecting a plane of ultrasound from the ultrasound probe to an ovary including an ovarian nerve, and (d) advancing the disruptor through the curved distal end of the guide tube.
Gruber teaches a device that performs gynecological procedures, such as an RF ablation device or ultrasound probe (Figs 12A-12C).  This device contains a guide tube (Figs. 12A-12C, ref num 505 “guidewire”) in which the scope (ref num 503) is advanced with the guide tube.  The guide tube is flexible and can be curved at both the proximal and distal ends (see Figs. 12A-12C).  It is also shown in Figs. 12A-12C that the probe is inserted through the vagina of the patient, and the guidewire is advanced through the vaginal fornix of the patient (claim 3, “inserting the distal end of the guidewire through one of the uterus and the fornix”).  The guide tube is inserted into the targeted area in order to guide the scope, probe, or needle to that targeted area in order for the tissue to be ablated (Col. 10, lines 57-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Hagby teaches an ultrasound guided transvaginal approach to ovarian treatment (abstract, Fig. 1, ref num 108 and 158).  As shown, the ultrasound transducer produces an ultrasound plane to the ovaries, which encompasses ovarian nerves (Fig. 1, para 0021).  As Lau already teaches that the probe producing an ultrasound to the target area in the vagina (Lau, para 0033), Hagby directs that ultrasound plane directly at the ovaries in order to receive an image of the direct location of treatment (Hagby, para 0021).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau and included that the ultrasound plane be projected to an ovary including the ovarian nerve in order to image the target area of treatment.

6.	 Regarding Claims 4 and 23, Lau teaches the plane of ultrasound is projected from the ultrasound probe to the target tissue while the disruptor is activated (para 0037 “the imaging scan head 12 and external electronics that can receive imaging signals from the scan head 12 and produce images of the tissue being treated”; para 0048 “the imaging scan head 12 is placed closed to the cervix 44….HIFU energy transmitted by the transducer 16”; also see para 0062).  
	Lau fails to teach the ultrasound projected to the ovary.
Hagby teaches an ultrasound guided transvaginal approach to ovarian treatment (abstract, Fig. 1, ref num 108 and 158).  As shown, the ultrasound transducer produces an ultrasound plane to the ovaries, which encompasses ovarian nerves (Fig. 1, para 

7.	Regarding Claims 5 and 24, Lau teaches the disruptor is coupled to the ultrasound probe (Fig. 1, ref num 12 and 16 are coupled together via ref num 60), and the disruptor and ultrasound probe are introduced intravaginally together (Fig. 2, as shown the entire probe, ref num 10, in which the ref num 12 and 16 are apart of, are introduced into the vagina together).

8.	Claims 2-3 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lau, Sobotka, Gruber, and Hagby, and in view of McIntyere U.S. 2011/0276038 (herein referred to as “McIntyere”).
9.	Regarding Claims 2 and 21, Lau teaches that the treatment method may include ablation (para 0004, 0033), but fails to teach the disruptor includes an ablation device, and wherein advancing the disruptor through the vaginal fornix includes advancing the ablation device through the vaginal fornix.
McIntyere teaches the disruptor including an ablation device (fig. 4, ref num 84, para 0060) in which the ablation device also advances through the vaginal fornix (Fig. 3, 

10.	Regarding Claims 3 and 22, Lau fails to teach the disruptor includes ablating the ovarian nerve with the ablation device.
McIntyere teaches the ablation device (Fig. 3, ref num 84, para 0060) can be used to ablate tissue and nerves (para 0063).  By applying the ablation device to the ovarian nerve, it would reduce the sympathetic ovarian nerve activity to treat PCOS (para 0053).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an ablation device as taught by McIntyere as the disruptor in order to ablate the ovarian nerve. 

11.	Claims 8-9, 11, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lau, Sobotka, Gruber, and Hagby, and in view of Zarins U.S. 2018/0110554 (herein referred to as “Zarins”).
12.	Regarding Claims 8 and 25, Lau teaches that the disruptor is directed away from the ultrasound probe (see Fig. 2, how ref num 16 is direct away from ref num 12), however, Lau fails to teach advancing the disruptor through the guide tube includes 
However, Zarins teaches a guide tube (Fig. 31A, ref num 301) is coupled to the ultrasound probe (para 0089 – “a needle guide configured to attach to the ultrasound probe”), wherein advancing the disruptor through the guide tube (Fig. 31A, ref num 305).  The guide tube provides a more accurate path for the disruptor that ensures patient safety and minimizes variability within the procedure.  Zarins also teaches directing the disruptor away from the ultrasound probe as it advances through the guide tube (para 0089 “the operator may choose to deploy the therapeutic element and/or anchoring member in one plane but then rotate the ultrasound probe into another plane”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lau to incorporate the teachings of Zarins to have the disruptor move away from the ultrasound probe. This may be to verify placement or view other surrounding tissue during the course of the treatment in order to enhance the visualization (Zarins, para 0089-0090). 

13.	 Regarding Claims 9 and 26, Lau teaches the shaft is positioning intravaginally (Fig. 2, ref num 18) in which the disruptor is then directed away from the probe (Fig. 2, ref num 16 is directed away from the ref num 12).  However, Lau fails to teach intravaginally positioning the guide tube such that the guide tube directs the disruptor toward the vaginal fornix.
Zarins teaches directing the disruptor away from the ultrasound probe includes intravaginally positioning the guide tube (para 0089).  It would have been obvious to one 

14.	Regarding Claims 10 and 27, Lau fails to teach activating the disruptor disrupts a myelin sheath of the ovarian nerve without disrupting a nerve fiber.
Gertner teaches disrupting a myelin sheath of the ovarian nerve without disrupting a nerve fiber of the ovarian nerve (para 0154 - "nerve components can also be targeted, for example, the nerve sheath, myelin, S-100''). It would be obvious to use any commonly known method of denervation, including destruction of the myelin sheath, in order to produce the predictable result in ovarian nerve not functioning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lau to incorporate the teachings of Gertner to have disrupted a myelin sheath of the ovarian nerve without disrupting a nerve fiber of the ovarian nerve, in order for the nerve to lose function.

s 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lau, Sobotka, Gruber, and Hagby, and in view of Gertner U.S. 2011/0092880 (herein referred to as “Gertner”).
16.	Regarding Claims 11 and 28, Lau fails to teach activating the disruptor includes applying microwave energy to the ovarian nerve.
Sobotka teaches activating the disruptor includes applying microwave energy to the ovarian nerve (para 0073 “configured to generate RF energy, pulse RF energy, microwave energy”).  Sobotka also teaches that the neuromodulation assembly is advanced through the ovary, in which it will also be advanced through vaginal fornix (Figs. 1A and 1B).  The delivery of this assembly may include a guide wire (para 0069), and may contain a transducer based treatment modality (para 0036).  These treatment modalities also include the energy delivery of HIFU (para 0073).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau and the disruptor applies microwave energy in order to denervate the target area.

Response to Arguments
17.	Applicant’s arguments with respect to claim(s) 1-5 and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
18.	It is also noted that claims 20-28 are new and have been examined in the present office action.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794